DETAILED ACTION
 	Claims 1-21 are pending. This is in response to the application filed on January 9, 2020 which claims priority to a Korean application filed on January 9, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the servers, databases can be implemented in a virtualized environment as suggested in the disclosure (par. [0049]).
Claims 15-21 are rejected as being dependent to claim 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-12, 14-18 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub CN111200495A (hereinafter Zhu)
 	Regarding claim 1, Zhu discloses a method for collecting and managing event data of a vehicle, performed by one or more computing systems, the method comprising: 
 	acquiring event data recorded by an event data recorder equipped in a vehicle and a first certificate assigned to the vehicle (par. [0133], [0144]-[0145] discloses an abnormal behavior detection server receives a message from a vehicle, the location of the vehicle. The abnormal behavior detection server obtains a plurality of short term certificates for the vehicle from the short-term certificate issuing server); 
 	associating the event data with the first certificate; storing the event data in a first database (par. [0134]-[0151] disclose the abnormal behavior detection server can identify behavior of the vehicle based on the current location the vehicle is in and its respective short-term certificate. To perform such task, one would have understood the abnormal behavior detection server has to store data in a memory, storage area, or a database etc.); 
 	acquiring the first certificate and a second certificate assigned to the vehicle; associating the first certificate with the second certificate; and storing the first certificate in a second database (par. [0157], [0202] discloses a relationship between a long-term certificate and a short-term certificate for a vehicle and the short-term certificate saved in an AA server (e.g. second database)).  	Regarding claim 2, Zhu discloses wherein the first certificate is one of a plurality of short-term certificates assigned to the vehicle, and wherein the second certificate is a long-term certificate assigned to the vehicle. See claim 1 rejection.

 	Regarding claim 3, Zhu discloses the short-term certificates are generated based on the long-term certificate (par. [0157]). Also, as known in the art, the short-term certificate (also called pseudonym certificate) used in V2X for vehicle communication is designed to keep anonymity of the vehicle as the vehicle is moving. In order to identify the validity of the vehicle and its certificate and event reported from the vehicle (par. [0065]), information obtained from the short-term certificate is compared to its event information as presented in claim 1 rejection. Hence, it should be understood the detection for abnormal behavior must base on the event data is stored in the first database in association with a pseudonym extracted from the first certificate.  	Regarding claim 4, Zhu discloses verifying validity of the first certificate before storing the event data in the first database (par. [0215]-[0216]).  	Regarding claim 5, Zhu discloses verifying validity of the second certificate before storing the first certificate in the second database (par. [0129]). 

 	Regarding claim 6, Zhu discloses wherein acquiring the event data comprises receiving a first message from the vehicle, the first message containing a geographical location of the event, the first certificate, and the event data (Figs. 7a-b and par. [0158]-[0164]-[0185] discloses the MA (misbehavior authority) detects an change of location event report from the message sent from the vehicle).

 	Regarding claim 7, Zhu discloses wherein the first database and the second database are managed by different service providers (see claim 1 rejection for the abnormal behavior detection server and the AA server).  	Regarding claim 9, Zhu discloses a method for collecting and managing event data of a vehicle, performed by one or more computing systems, the method comprising: 
acquiring event data recorded by an event data recorder equipped in a vehicle as well as a first certificate and a second certificate assigned to the vehicle; associating the event data with the first certificate; storing the event data in a first database; associating the first certificate with the second certificate; and storing the first certificate in a second database (see claim 1 rejection). 
Regarding claim 10, Zhu discloses wherein the first certificate is one of a plurality of short-term certificates assigned to the vehicle, and wherein the second certificate is a long-term certificate assigned to the vehicle (see claim 1 rejection).  	Regarding claim 11, Zhu discloses verifying validity of the first certificate before storing the event data in the first database and verifying validity of the second certificate before storing the first certificate in the second database (see claims 4-5 rejections).  	Regarding claim 12, Zhu discloses wherein acquiring the event data comprises receiving a first message from the vehicle, the first message containing a geographical location of the event, the first certificate, and the event data (see claim 6 rejection).  	Regarding claim 14, Zhu discloses a system for collecting and managing event data of a vehicle, a first database; 
a first database server configured to manage the first database; 
a second database; and a second database server configured to manage the second database; 
wherein the first database server is configured to receive event data recorded by an event data recorder equipped in a vehicle and a first certificate assigned to the vehicle, to associate the event data with the first certificate and to store the event data in a first database; and wherein the second database server is configured to receive the first certificate and a second certificate assigned to the vehicle, to associate the first certificate with the second certificate, and to store the first certificate in the second database (see claim 1 rejection).  	Regarding claim 15, Zhu discloses wherein the first certificate is one of a plurality of short-term certificates assigned to the vehicle, and wherein the second certificate is a long-term certificate assigned to the vehicle (see claim 2 rejection).  	Regarding claim 16, Zhu discloses wherein the first database server is configured to verify validity of the first certificate before storing the event data in the first database (see claim 4 rejection).  	Regarding claim 17, Zhu discloses wherein the second database server is configured to verify validity of the second certificate before storing the first certificate in the second database (see claim 5 rejection).  	Regarding claim 18, Zhu discloses wherein the first database server is configured to receive a first message from the vehicle, the first message containing the first certificate, the event data, and a geographical location of the event (see claim 6 rejection).  	Regarding claim 20, Zhu discloses wherein the first database and the second database comprise databases managed by different service providers (see claim 8 rejection). 
 	Regarding claim 21, Zhu discloses a data acquisition server communicatively coupled to the first database server and the second database server, wherein the data acquisition server is configured to: acquire the event data, the short-term certificate, and the long-term certificate from the vehicle; transmit the event data and the short-term certificate to the first database server; and transmit the short-term certificate and the long-term certificate to the second database server (par. [0158]-[0162] discloses the ITS-S receives the message, the short-term certificate and the long-term certificate which are sent to the appropriate entities such as the AA server, the MA server, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Pub 20190245831 (hereinafter Petit)
 	Regarding claim 7, Zhu discloses messages are signed (par. [0007]) but does not expressly disclose wherein the first message further contains an electronic signature generated using a private key related to the first certificate for the event data and the geographical location. Petit discloses this feature (par. [0013]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Zhu with Petit. One would have done so to improve efficiency, security, and privacy in security credential management systems in vehicle communication system as discussed in Petit (Background).
 	
 	Regarding claim 13, the combination of Zhu and Petit discloses wherein the first message further contains an electronic signature generated using a private key related to the first certificate for the event data and the geographical location. See claim 7 rejection above.
 	Regarding claim 19, the combination of Zhu and Petit discloses wherein the first message further contains an electronic signature generated using a private key related to the first certificate for the event data and the geographical location.	

 				inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432